Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Vadim Cherkasov on 04/27/2022. The application has been amended as follows:
1. (Currently Amended) A beverage brewing apparatus for preparing a beverage from a single-serve capsule containing a dose of infusible or soluble material; the beverage brewing apparatus comprising: 
a capsule holder having a seat to receive a capsule in a brewing position, and an brewing fluid injection unit configured to perforate [[a]] the capsule in the brewing position and to feed a brewing fluid into the capsule; 
wherein the brewing fluid injection unit comprises a pair of needles, and an actuator configured to move the needles from and to a perforation and injection position; and 
wherein the brewing fluid injection unit is designed to cause the needles to deliver a same brewing fluid with different flow rates, and to cause the actuator, during a beverage production cycle, to bring only one of the two needles to said perforation and injection position, in which the needle perforates the capsule and injects brewing fluid into the capsule.

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-9 is indicated because:  
The applicant’s argument in Remark filed on 04/20/2022 has been fully considered and it is persuasive; and
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitations as cited in the independent claim 1 such as the brewing fluid injection unit is designed to cause the needles to deliver a same brewing fluid with different flow rates, and to cause the actuator, during a beverage production cycle, to bring only one of the two needles to said perforation and injection position, in which the needle  perforates the capsule and injects brewing fluid into the capsule.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
05/26/2022